The plaintiff in error, E.A. Hallmark, by verdict of a jury was found guilty of the illegal transportation of whisky, with his punishment fixed at a fine of $500 and confinement in the county jail for a *Page 259 
period of six months. After the overruling of a motion for a new trial, the court rendered judgment in accordance with the verdict.
This case was regularly submitted at the March, 1925, term of this court, at which time no briefs had been filed in accordance with the rules of this court. At the time of submission further time was given to file briefs, but no briefs have since been filed. From this we assume that the plaintiff in error has abandoned the appeal. An examination of the record discloses that plaintiff in error was apprehended by police officers in the act of transporting whisky, that the evidence is amply sufficient to support the verdict, and that the information and the instructions of the court are correct.
The judgment of the trial court is affirmed.